Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on June 10, 2022. 

2. Claims 2-11, 13-16, 18, and 20-33 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “receiving, by one or more processors, software release information comprising an indication of one or more files, multiple digital signatures corresponding to different development stages of multiple development stages of a software release, and digital signature metadata associated with the multiple digital signatures, receiving, by the one or more processors, one or more public keys associated with one or more private keys used to generate the multiple digital signatures, identifying, by the one or more processors, the one or more files based on the indication; identifying, based on the digital signature metadata, a first public key of the one or more public keys that corresponds to a first digital sionature of the multiple digital signatures; verifying, by the one or more processors, the multiple digital signatures based on the one or more public keys including the first public key, and processing, by the one or more processors, the one or more files based on verification of the multiple digital signatures,” in independent claims 16, 26, and 31, which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

US 10,339,299 to Magnuson et al. discloses runtime checking of function metadata prior to execution of a function in an environment. An application may include any appropriate number of components at one or more levels in a hierarchical arrangement, and each component may be packaged with metadata that describes the component. A function, or any component, may be packaged with metadata that includes term(s) governing the usage of the function. The term(s) may be checked, at runtime, during execution of the application to determine whether the function is to be executed. A function may also be hashed at runtime for verification of function version. 

NPL to Yoshida et al. discloses software applications are digitally signed using developers' signing keys. As each key is associated with a developer, it can be used to establish trust between applications published by the author (that is, apps signed with the same key are allowed to update themselves if package names are identical, or access each other's resources).

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192